DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18, 21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being discloses by Hoffa et al. (2015/0371129 A1).
Hoffa et al. discloses the invention/method including: a pump 702 for generating a pressurized liquid for delivery to a cutting head of the liquid jet cutting system; a plurality of replaceable components for producing the pressurized liquid; at least one data storage device 1104 associated with at least one of the plurality of replaceable components (see para. 0163 and 0166), the at least one data storage device configured to store usage data corresponding to the at least one replaceable component; and a computing device (see para. 0107) in communication with the at least one data storage device for tracking the usage data of the at least one replaceable component, wherein the computing device is configured to automatically reset a predicted life of the at least one replaceable component after the at least one replaceable component is replaced with a new component; wherein the replaceable component is capable of one of a seal assembly, a check valve, a hydraulic seal cartridge, or a cylinder; (see para. 0216) wherein the replaceable component is capable of use in a liquid jet cutting system, an isostatic press or a pressure vessel; wherein the at least one data storage device is in physical contact with a body portion 202 of the at least one replaceable component; wherein the data storage device includes a sensor (see para. 0117); wherein the data provided by the sensor is stored on the data storage device (see para. 0117); a reader 1904 in communication with the at least one data storage device and the computing device, the reader is configured to forward the usage data stored on the at least one data storage device to the computing device; wherein metal located between the reader and the at least one data storage device in the liquid jet cutting system is minimized or eliminated (see para. 0164); wherein the computing device is configured to write new data to the at least one data storage device via the reader (see para. 0159); wherein the data storage device is writable (see para. 0159); wherein the data storage device is writable during an operation of the liquid jet cutting system (see para. 0159-0161); wherein the at least one data storage device is a radio-frequency identification (RHD) tag (see para. 0121); wherein the computing device is further configured to determine a remaining usable life of the at least one replaceable component based on the usage data stored on the at least one data storage device (see para. 0181); the usage data comprises one or more of a number of hours of operation, a number of operational cycles, a number of pressure cycles, a time of operation, a number of pump starts, a measure of detected strain, or a measure of fluid exposure for the at least one replaceable component (see para. 058); wherein the usage data conveys an identity of the at least one replaceable component (see para. 0109-0110); a second replacement component (see Fig. 2); an alert when usage time of the at least one replaceable component approaches the predicted usable life (see para. 0133).

Allowable Subject Matter
Claims 19-20, 23, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashish et al. and Ritter et al. are cited to show related device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/
Primary Examiner, Art Unit 3724